PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/052,083
Filing Date: 1 Aug 2018
Appellant(s): Chatterjee et al.




__________________
BRETT P. BELDEN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/2020 in response to the office action on 05/20/2020

DETAILED ACTION
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office Action dated 05/20/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hedley et al. (US 2010/0286937).
Regarding claims 1, 8 and 15, Hedley discloses,
a building management system comprising: 
 building equipment operable to affect a variable state or condition of a building ([0124]-[0130], [0127] Variable air volume system (VAV) operational data such as supply air temperature, reheat valve 
a plurality of meters configured to collect data samples of a plurality of real points relating to an operation of the building equipment ([0139]-[0149], Meter, Sub-meter, and Pulse Data Collection and Analysis), 
an analytics circuit (Fig. 25) configured to:  generate a graphical user interface ([0055], ,
 the graphical user interface ([0176], Fig. 18-23.) comprising: 
a points tree widget comprising a list of the plurality of real points [0180], The EEMS dashboard has three main views: trends, real-time monitoring, and analysis. Each has a set of customizable dashboard elements relevant to the specific view); 
a meter distribution tree widget comprising a list of the plurality of meters ([0136], [0180]), The system may be expanded by adding additional metering after analyzing the available data.
a meter configured to provide data samples of a real point, the real point corresponding to a first physical parameter measured by the meter ([0134] The system may collect all available data points. The system 100 collects data in support of operational analysis, recommended corrections, and M&V activities. The system uses utility consumption and weather data for building-performance analysis, baseline and benchmark calculations, and M&V tracking. The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency. The system may use equipment inventories to measure energy consumption at the equipment level and rank the impact of improvements. In the end, every data point generated within a facility may be used by the system, which may attempt to collect that data on a frequent basis for EEMS), and 

 store a real point object representing the real point; store a meter object representing the meter, the meter object comprising a points attribute that lists one or more point objects associated with the meter object including at least the real point object([0140] EEMS Data Storage Capability for 15 Minute/Hourly Real-Time Access and Reporting); and store a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter ([0096]-[0100], , The mediator 1102 may be installed directly into the existing metering infrastructure to retrieve available metering data); and 
update the points attribute in the meter object to list the virtual point object as one of the point objects associated with the meter object ([0048],[0134] The system may collect all available data points. The system 100 collects data in support of operational analysis, recommended corrections, and M&V activities. Analysis (606) may include programming and maintenance activities to improve system performance);
receive a data sample of the real point from the meter ([0143], Meter, Sub-meter, and Pulse Data Collection and Analysis); 
calculate a value of the virtual point ([0101], calculations based on these data values); and 
calculate a metric based on the data sample of the real point and the value of the virtual point ([0084], [0110], [0154]-[0159], Calculations, Parameters & Algorithms Supporting Identification of Anomalies & Diagnostics The system EEMS may include a calculation engine that facilitates performance of nearly any type of calculation at 15-minute intervals); and 
a system manager configured to control building equipment using the metric to affect the first physical parameter and the second physical parameter (Fig. 16, program management).   

Regarding claims 2, 9 and 17, Hedley discloses,


Regarding claims 3, 10 and 16, Hedley discloses,
 3. The building management system of claim 2, wherein the analytics circuit is configured to generate a graphical user interface that allows a user to input the formula that defines the virtual point ([0180], abstract, the user can select the data elements he/she wishes to analyze on their dashboard dynamically by clicking on a list of available elements and dragging the element to the frame. This will allow comparison of similar equipment or facilities, for example). 

Regarding claims 4 and 11, Hedley discloses,
4. The building management system of claim 2, wherein the formula defines the value of the virtual point as a function of the data sample of the real point ([0134],  The system may collect all available data points. The system 100 collects data in support of operational analysis).36 Atty. Dkt. No.: 18-0047-US (116048-0390)  

Regarding claims 5 and 12, Hedley discloses,
5. The building management system of claim 1, wherein the first physical parameter and the second physical parameter characterize operation of the building equipment ([0414], verification that buildings continue to perform within pre-defined energy-performance parameters).

Regarding claims 6, 13 and 18, Hedley discloses,
6. The building management system of claim 5, wherein the analytics circuit is further configured to generate a graphical user interface that includes a graphical representation of the operation of the building equipment based on the data sample of the real point and the value of the virtual point ([0040], Fig. 1, a system 100 for building energy analysis, element 102).

Regarding claims 7 and 14, Hedley discloses,
7. The building management system of claim 6, wherein the graphical user interface comprises a first indicator identifying the real point as real and a second indicator identifying the virtual point as virtual ([[0421], [0454],  real time machine efficiency and virtual Private Networking).

Regarding claim 19, Hedley discloses, 
19. The building management system of claim 16, wherein the virtual point definition widget comprises: a formula field; a list of the plurality of real points, each real point on the list of real points selectable to add the real point to the formula field; and a plurality of operator buttons, each operator button selectable to add an operator to the formula field; wherein the formula comprises one or more real points and one or more operators to define the virtual point as a function of the one or more real points ([0054]-[0057], [0133]-[0134], Fig. 6E and 6F, [0133] Criteria, Logic and Level of Data to be Collected; system may collect all available data points. The system 100 collects data in support of operational analysis, recommended corrections, and M&V activities. The system uses utility consumption and weather data for building-performance analysis, baseline and benchmark calculations, and M&V tracking. The system may use operational and facility data points to understand at a holistic level the performance of each facility regarding comfort, air quality, and energy and operational efficiency. The 
Regarding claim 20, Hedley discloses,
20. The building management system of claim 19, wherein the analytics circuit is configured to check the formula input by the user for syntax errors ([0050], the balance point determination logic 2528 may remove from consideration from the energy data: weekend data points, outlier data points, data points with errors in date or energy consumption data, or other non-representative data points).

Regarding claims 8-18 the rejection of claims 1-7 applies. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1 323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d792, 794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747,750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 











2) Response to Argument
a. Regarding claims 1 and 8, applicant argues that Hedley fails to disclose store a virtual point object representing a virtual point, the virtual point corresponding to a second physical parameter not measured by the meter. However, examiner disagrees for the following reason:
	The “virtual point” is not specific defined what kind of data/parameter represent only claimed as a data not measured by the meter. Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, any data not correspond from the meter can interprets as a data not from the meter (virtual point).
Therefore, Hedley discloses, such limitation, for example, in abstract, 11A, Fig. 25, Par. [0096]-[0100], [0134],[250],
Fig. 11A,  the mediator 1102 receiving  data from the meter data (electricity, Natural Gas, Water) which is the same as the meter object and data from performance data (Scorecards & Site Assessment, HVAC system and light system) which is the same as the data not from the meter (virtual data). In par. [0250], monitoring process will be configuring site data (virtual) meter data (measured data), temperature data (virtual point) and utility data (virtual point) into monitoring groups. The EEMS will process these groups automatically, making them quickly accessible for visual review.

b.  In addition, applicant argues that Hedley fails to disclose calculating a metric based  on the sample of real time point and the virtual point. However, examiner disagrees for the following reason:
	Hedley discloses in Par. [0084][0110], [0154]-[159], [0100], [0101], [0134], The Parameters & Algorithms Supporting Identification of Anomalies & Diagnostics operate by specifying the data points or constant values to use as calculation factors. The system EEMS use a calculation engine to calculation the metric based on a normalized usage, consumption/hour (meter data/ real point data) and cost parameters, cost/square foot (virtual point) to facilitate comparisons across facilities. Calculations based 
c.   Applicant also argues that Hedley fails to disclose control building equipment using the metric. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in Par [0003],[0084],[0144], Fig. 16, a program management metrology 1600 for the system 100, system 100 includes building system data such as sensor data  (first parameter, data sample of the real point) and lighting, HVAC, security system (second parameter, value of the virtual point) to analysis and calculate to control, manage and optimize building operation and cost. In addition, the obtaining and analyzing  (calculate) building energy data (meter data and virtual data) to control building systems, such as lighting, heating, air-conditioning, and other energy consuming systems. The mediator 1102 extracts data (from the meter data and data not related meter data) from each building system and equipment in the building to analysis (calculated)and control the operation of the equipment and building automation system based on the calculation.

Regarding claims 2 and 9, applicant argues that Hedley fails to disclose calculate the virtual point using a formula stored in the virtual point. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in Fig. 25, Par [0167], [156]-[157], The Baseline Energy Model calculation (viewed as a stored formula) provide the basis for forecasting and budgeting, M&V, and greenhouse gas tracking (viewed as virtual point). Calculate the heating balance point/ cooling balance point 2530/2532  (virtual point)using the balance point determination logic store in the memory 2504 (formula), which the HBP, CBP and balance point determination logic are stored in the memory 2504 ( 


Hedley discloses, for example, in Abstract, Par [0180], [0160], [0199]-[0201], [0160], the user can select the data elements on their dashboard feature to analysis  and the EEMS will provide the user interaction options to customize its calculations. The calculation engine allow users to add new calculations (formula) to the system through user interface.


 Regarding claims 4 and 11, applicant argues that Hedley fails to disclose the formula defines the value of the virtual point as a function of the data sample of the real point. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in par. [134], [0101], [0156], [0200], Fig. 11, The system collect all available data points such as  meter data ( viewed as data sample of the real point ) to calculate  and analysis (formula) the  performance of each facility regarding comfort, air quality, and energy and operational efficiency (viewed as the value of virtual point).

Regarding claims 5 and 12, applicant argues that Hedley fails to disclose the first physical parameter and the second physical parameter characterize operation of the building equipment However, Examiner disagrees for the following reason:
Hedley discloses, for example, in par [0003], [0034], [0041], [0080], [0084], [0101], [0414],Fig. 11,  Fig, 24, the data tracked from  the meters such as, electricity, gas water (first physical parameter) and external data source such as weather, energy price (second parameter) determined /characterize how the building HVAC system and equipment  functions or works).

Regarding claims 6 and 13, applicant argues that Hedley fails to disclose a graphical user interface that includes a graphical representation of the operation of the building equipment based on the data sample of the real point and the value of the virtual point. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in par. [0040], [Fig. 1, a system 100 gathers data (sensor data and HVAC system data, Lighting system data…(sample data and virtual point) for building system analysis and display any analysis result in a user interface analysis.

Regarding claims 7 and 14, applicant argues that Hedley fails to disclose the graphical user interface comprises a first indicator identifying the real point as real and a second indicator identifying the virtual point as virtual. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in Abstract, Par. [0421][0454], [0179], [0250], the system user interface (UI) is a rich internet application (RIA) that provides an interactive framework for viewing dashboards and reports. The UI will present a holistic overview of facility performance by combining key items such as scorecards, recommendations, alerts, and energy/equipment data into a common format. Additionally, direct integration with the system NOC will permit real-time data analysis of HVAC interval data and energy consumption. The first step in the monitoring process will be configuring site data, meter data, temperature data and utility data into monitoring groups. The EEMS will process these groups automatically, making them quickly accessible for visual review.

Regarding claim 15, applicant argues that Hedley fails to disclose the GUI comprising: a points tree widget comprising a list of the plurality of real points; a meter distribution tree widget comprising a list of the plurality of meters; a meter details widget configured to allow a user to add a virtual point to 
Hedley discloses, for example, in par.  [0199], in real time interface user will be able to select a certain number of data (tree widget) values (real point) or formula; Fig. 11B a meter data, electricity meter data, natural gas meter data, water meter data (corresponding to “meter distribution tree widget”); Par. [0080] [0180], user can select the data by clicking elements (virtual point) and dragging the element to the frame (added to the real point). In Par. [0080], 0134],[0156],[0159], The system may collect all available data points (virtual and meter) and EEMS include the calculation engine to calculate using those data and  data analytics, pulling meter (first parameter) and host of additional parameters (second parameter) to control the operation of the building equipment.  
 
Regarding claim 16, applicant argues that Hedley fails to disclose a virtual point definition widget configured to allow a user to input a formula that defines the virtual point. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in Abstract, Par [0180], [0160], the calculation engine allow users to add entirely new calculations to the system. The EEMS will provide the company with options to customize its calculations. Users typically need this capability for more complex calculations where the system design will affect the calculation requirements. For example, calculating the CFM of outside air delivered to a specific room depends on the air handler design and available data points from the control system. 



Hedley discloses, for example, in par [0007], [0167], Fig. 11A, from the baseline model calculation (formula) and utility meter data (corresponding to “data sample of a first real point”) create the performance data, HVAC, Light system (corresponding the virtual point data).

Regarding claim 18, applicant argues that Hedley fails to disclose a graphical representation of an operation of the building equipment using the formula and the data samples of the plurality of real points. However, Examiner disagrees for the following reason:
Hedley discloses, for example, in par. [0040], [Fig. 1, a system 100 gathers data (sensor data ,HVAC system data, lighting system data…(sample data and virtual point) and  analysis the data  (formula) and display any analysis result of building system on a user interface.

Regarding claim 19, applicant argues that Hedley fails to disclose a user interface that includes a list of the plurality of real points, each real point on the list of real points selectable to add the real point to the formula field or a plurality of operator buttons, each operator button selectable to add an operator to the formula field; and one or more real points and one or more operators to define the virtual point as a function of the one or more real points. However, examiner disagrees for the following reason:
Hedley discloses, for example, Fig. 6, in par. [0045]-[0048], [0054]-[0057] the system collect all available data point (real point and operator) to support and create the operational analysis and use end to end analysis process  (use the data at the formula filed to analysis) and from the collection data(real 

Regarding claim 20, applicant argues that Hedley fails to disclose the analytics circuit is configured to check the formula input by the user for syntax errors. However, examiner disagrees for the following reason:
Hedley discloses, for example, in par. [0501], the balance point determination logic (formula) may remove from consideration from the energy data, which is an outlier data points (standard deviations away from the mean with errors in date) input as a balance point parameter (viewed as syntax error), in addition, removing data points more than a pre-defined or operator specified multiple of the standard deviation away from the average.





For the above reasons, it is believed that the rejections should be sustained.








Respectfully submitted,

/KIDEST BAHTA/Primary Examiner, Art Unit 2119                                                                                                                                                                                                        February 18, 2021
                                        
         
                                                                                                                                    
Conferees:
Mohammad Ali
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        

Stiglic Ryan M.
/RYAN M STIGLIC/Primary Examiner 


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.